PER CURIAM.
Plaintiffs, by Count I of their petition, sought to quiet the title to 4.14 acres lying between plaintiffs’ farm and the farm of defendant. By Count II plaintiffs sought damages for defendant’s alleged wrongful entry of the disputed area and the unlawful possession of it. Sitting without a jury the trial court found in favor of plaintiffs on both counts. Defendant appeals.
Relying primarily on Dudeck v. Ellis, 399 S.W.2d 80, 89, 90 (Mo.1966), defendant argues that the disputed land constituted “wild land” and that plaintiffs’ evidence with regard to the element of actual possession for ten years prior to the commencement of the action was insufficient to support the judgment.
This court has reviewed the record on appeal in light of the contentions advanced in defendant’s brief. This court has determined that the judgment of the trial court, reviewable under Rule 73.01 V.A.M.R., is supported by substantial evidence and is not against the weight of the evidence. Indeed the testimony of defendant, obviously a truthful man, supports the judgment. This court has also determined that no error of law appears and that an opinion would have no precedential value and that the judgment should be affirmed pursuant to Rule 84.16(b) V.A.M.R.
Judgment affirmed.
All concur.